Exhibit 10.5

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated October 27, 2014, by and between EV CHARGING USA,
INC., a Nevada corporation (the “Pledgor”), and RICHARD S. ASTROM (the “Secured
Party”), pursuant to the provisions of that certain Promissory Note in the
principal amount of $400,000.00, of even date herewith (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Promissory Note”), made by the Pledgor in favor of the Secured Party,

W I T N E S S E T H:

WHEREAS, the Pledgor is indebted to the Secured Party under the Promissory Note,
upon the terms and subject to the conditions set forth therein;

WHEREAS, the Pledgor is the legal and beneficial owner of the Shares (as
hereinafter defined) issued by the Issuer; and

WHEREAS, the Pledgor has executed and delivered this Agreement in satisfaction
of the condition precedent set forth in Section 5.3(i) of that certain Agreement
and Plan of Merger, dated as of August 20, 2014, as amended on August 28, 2014,
October 2, 2014, and October 23, 2014, entered into by and among Pledgor (under
its former corporate name “MILWAUKEE IRON ARENA FOOTBALL, INC.”), MWKI
ACQUISITION, INC., an Illinois corporation and the wholly-owned subsidiary of
MWKI, and EV CHARGING USA, CORP., an Illinois corporation (“Charging”)(as so
amended, the “Merger Agreement”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which the Pledgor hereby
acknowledges, the Pledgor hereby agrees with the Secured Party as follows:

1.     Defined Terms.

(a)     Unless otherwise defined herein, terms defined in the Promissory Note
are used herein as defined therein.

(b)     The following terms shall have the following meanings:

“Additional Shares”: as defined in Section 5(a).

“Agreement”: this Pledge Agreement, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“Applicable Law”: all laws, rules and regulations applicable to the Person,
conduct, transaction or covenant in question, including all applicable common
law and equitable principles; all provisions of all applicable state, federal
and foreign constitutions, statutes, rules, regulations and orders of
governmental bodies; and all orders, judgments and decrees of all courts and
arbitrators.

“Code”: the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of Florida or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.

1

--------------------------------------------------------------------------------

“Collateral”: all of the Pledgor’s right, title and interest in and to the
Shares and all Proceeds thereof.

“Equity Interest”: the interest of (i) a shareholder in a corporation, (ii) a
partner (whether general or limited) in a partnership (whether general, limited
or limited liability), (iii) a member in a limited liability company, or (iv)
any other Person having any other form of equity security or ownership interest.

“Issuer”: MWKI ACQUISITION, INC., an Illinois corporation and the wholly-owned
subsidiary of Pledgor that is to be merged with and into Charging in the merger
pursuant to the Merger Agreement, with Charging to be the surviving corporation
in said merger.

“Lien”: any interest in Property securing an obligation owed to, or a claim by,
a Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of this Agreement, each Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in another Person for security purposes.
In no event shall the term “Lien” be deemed to include any license of
Intellectual Property unless such license contains a grant of a security
interest in such Intellectual Property.

“Material Adverse Effect”: the effect of any event or condition which, alone or
when taken together with other events or conditions occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties or condition (financial or otherwise) of the Pledgor;
(ii) has or may be reasonably expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or the
Promissory Note; (iii) has any material adverse effect upon the value of the
whole or any material part of the Collateral, the Lien under this Agreement or
the priority of any such Liens; (iv) materially impairs the ability of the
Pledgee to perform its Promissory Note under this Agreement or the Promissory
Note, including repayment of any of the Promissory Note when due; or (v)
materially impairs the ability of the Secured Party to enforce or collect the
Promissory Note or realize upon the Collateral in accordance with the this
Agreement, the Promissory Note and Applicable Law.

“Merger Shares”: the 10,000 shares of the Common Stock, without par value, of
Charging that Pledgor shall have the right to receive as the holder of the
Original Shares at the time of the filing of articles of merger pursuant to the
Merger Agreement, as such right is more fully defined in Section 2.4 of the
Merger Agreement (the “Merger Shares”).

“Original Shares”: 10,000 Common Shares, par value $0.01 per share, of the
Issuer that are outstanding on the date hereof.

“Person”: an individual, partnership, corporation, limited liability company,
limited liability partnership, joint stock company, land trust, business trust,
or unincorporated organization, or a government or agency or political
subdivision thereof.

2

--------------------------------------------------------------------------------

“Proceeds”: all “proceeds,” as such term is defined in Section 679.1021(1)(lll)
of the Code, as in effect in the State of Florida, and, which in any event shall
include, without limitation, all dividends or other income from the Shares,
collections thereon or distributions with respect thereto.

“Property”: any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Securities Act”: the Securities Act of 1933, as amended.

“Shares”: the Original Shares, together with all certificates, options or
similar rights of any nature whatsoever or any investment property (as defined
in the Code) in the Issuer, in each case that may be issued to or held by the
Pledgor while this Agreement is in effect, including the Additional Shares.

“Signature Guarantee”: a signature guarantee obtained from an Eligible Guarantor
Institution, as that term is defined in Rule 17Ad-15 promulgated under the
Exchange Act, acceptable to the Secured Party, or a signature guarantee obtained
from participant in the Securities Transfer Agents Medallion Program, the Stock
Exchanges Medallion Program the New York Stock Exchange Medallion Signature
Program, irrespective of whether the guarantor is acceptable to the Secured
Party.

(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement and section and paragraph references
are to this Agreement unless otherwise specified.

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

2.     Pledge; Grant of Security Interest. The Pledgor hereby pledges to the
Secured Party a security interest in the Collateral, as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the obligations of the Pledgor under
the Promissory Note, and hereby agrees that it will deliver or cause to be
delivered to the Secured Party, all certificates representing the Shares no
later than the date hereof, except for any certificates representing Additional
Shares, which shall be forthwith delivered to Secured Party upon the Pledgor’s
receipt thereof. The Pledgor will deliver to the Secured Party the certificate
or certificates representing the Original Shares upon the execution and delivery
of this Agreement.

3.      Stock Powers. Concurrently with the delivery to the Secured Party of
each certificate representing any Shares pursuant to paragraph 2 above, the
Pledgor shall deliver an undated stock power or other instrument of transfer
covering such certificate, duly executed in blank by the Pledgor with its
signature guaranteed by a Signature Guarantee.

4.      Representations and Warranties. The Pledgor represents and warrants
that:

(a)     The Original Shares constitute all of the issued and outstanding Equity
Interest of the Issuer on the date hereof.

(b)     The Original Shares have been (or, with respect to Additional Shares,
when pledged to the Secured Party, will be) duly and validly issued and are (or,
with respect to Additional Shares, when pledged to the Secured Party, will be)
fully paid and nonassessable.

3

--------------------------------------------------------------------------------

(c)      The Pledgor has good and marketable title to and is the record owner of
the Original Shares, free of any and all Liens or options in favor of, or
material adverse claims by, any other Person, except the security interest
created by this Agreement and Liens arising by operation of law and will have
such title to and be the record owner of any Additional Shares, when pledged to
the Secured Party.

(d)      There are no contractual or charter restrictions upon the voting rights
or upon the transfer of any of the Collateral (including, without limitation,
the Original Shares) for which the consent from the applicable party has not
been obtained previously.

(e)      The Pledgor has the right to vote, pledge and grant a security interest
in or otherwise transfer the Collateral (including, without limitation, the
Original Shares) without the consent of any other party that has not been
obtained previously and free of any Liens (other than Liens, if any, permitted
under the Promissory Note ), and without any restriction under the certificate
of incorporation and by-laws of the Pledgor or the Issuer or any agreement among
the Pledgor’s or the Issuer’s equity holders.

(f)      This Agreement has been duly authorized, executed and delivered by the
Pledgor and constitutes the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms except as affected
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and any implied covenant of good faith and fair dealing.

(g)     The execution, delivery and performance by the Pledgor of this Agreement
and the exercise by the Secured Party of its rights and remedies hereunder do
not and will not result in the violation of (i) the articles of incorporation or
by-laws of the Pledgor, (ii) any agreement, indenture or instrument by which the
Pledgor or the Issuer is bound to the extent that any such violation could
reasonably be expected to have a Material Adverse Effect or (iii) Applicable Law
to which the Pledgor or the Issuer is subject (except that the Pledgor makes no
representation or warranty respecting Secured Party’s compliance with any
federal or state laws or regulations governing the sale or exchange of
securities in the event that the security interest granted by this Agreement be
foreclosed).

(h)     The Shares are not now nor will they hereafter be held or maintained in
the form of a securities entitlement or credited to any securities account.

(i)     The Shares are now and will hereafter be represented by one or more
certificates.

(j)      Upon delivery to the Secured Party of the certificate or certificates
representing all of the Shares, the security interest created by this Agreement,
assuming the continuing possession of said certificate or certificates by the
Secured Party, will constitute a valid and perfected first priority security
interest in the Collateral to the extent provided in the Code, enforceable in
accordance with its terms against all creditors of the Pledgor and any Persons
purporting to purchase any Collateral from the Pledgor, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing; provided, however, that
the above representation and warranty does not apply to any Lien arising by
operation of law and entitled to a priority over the security interest created
by this Agreement.

4

--------------------------------------------------------------------------------

5.     Covenants. The Pledgor covenants and agrees with the Secured Party that,
from and after the date of this Agreement and thereafter until payment in full
of the Promissory Note:

(a)     If the Pledgor shall, as a result of its ownership of the Shares, become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend payable in the form of an
Equity Interest or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights, whether in addition to, in
substitution of, as a conversion of, or in exchange for any Shares, or otherwise
in respect thereof (collectively, the “Additional Shares”), the Pledgor shall
accept the same as the agent of the Secured Party, hold the same in trust for
the Secured Party and deliver the same forthwith to the Secured Party in the
exact form received, duly indorsed by the Pledgor to the Secured Party, together
with an undated stock power covering such certificate duly executed in blank by
the Pledgor and with the signature guaranteed by a Signature, to be held by the
Secured Party, subject to the terms hereof, as additional collateral security
for the Promissory Note. Any sums paid upon or in respect of the Shares upon the
liquidation or dissolution of the Issuer shall be paid over to the Secured Party
to be held by it hereunder as additional collateral security for the Promissory
Note, and in case any Property shall be distributed upon or with respect to the
Shares pursuant to the recapitalization or reclassification of the capital of
the Issuer or pursuant to the reorganization thereof, the Property so
distributed shall be delivered to the Secured Party to be held by it hereunder
as additional collateral security for the Promissory Note. If any such sums of
money or property so paid or distributed in respect of the Shares shall be
received by the Pledgor, the Pledgor shall, until such money or property is paid
or delivered to the Secured Party, hold such money or property in trust for the
Secured Party, segregated from other funds of the Pledgor, as additional
collateral security for the Promissory Note. The term “Additional Shares” shall
include, without limitation, the Merger Shares.

(b)     Without the prior written consent of the Secured Party, the Pledgor will
not vote to enable, or take any other action to permit, the Issuer to issue any
Equity Interests of any nature or to issue any other securities convertible into
or granting the right to purchase or exchange for any Equity Interests of any
nature of the Issuer, to any Person other than the Pledgor, sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Collateral, or create, incur or permit to exist any Lien or option in
favor of, or any material adverse claim of any Person with respect to, any of
the Collateral, or any interest therein, except for the security interest
created by this Agreement and Liens arising by operation of law.

(c) The Pledgor shall defend the security interest created by this Agreement as
a perfected security interest against claims and demands of all Persons
whomsoever. At any time and from time to time, upon the written request of the
Secured Party, and at the sole expense of the Pledgor, the Pledgor will promptly
and duly execute and deliver such further instruments and documents and take
such further actions as the Secured Party may reasonably request for the
purposes of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted. In the event that an Event of Default has
occurred and is continuing, if any amount payable under or in connection with
any of the Collateral shall be or become evidenced by any instrument (including
any promissory note) or chattel paper (in each case as defined in the Code),
such instrument or chattel paper shall be immediately delivered to the Secured
Party, duly endorsed in a manner satisfactory to the Secured Party, to be held
as Collateral pursuant to this Agreement. Prior to such delivery, the Pledgor
shall hold all such instruments and chattel paper in trust for the Secured Party
and shall not commingle any of the foregoing with any assets of the Pledgor.

5

--------------------------------------------------------------------------------

(d) The Pledgor shall pay, and save the Secured Party harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other similar taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

(e) The Pledgor will cause the Surviving Corporation, as that term is defined in
the Merger Agreement, to deliver the certificate representing the Merger Shares
directly to the Secured Party, against Secured Party’s surrender of the
certificate representing the Original Shares to the Surviving Corporation.

(f) The Pledgor will cause the Surviving Corporation to comply with instructions
originated by Richard S. Astrom with respect to any of the Collateral that may
now or hereafter consist of uncertificated securities within the meaning of
Section 678.1021(1)(r) of the Code, as in effect in the State of Florida.

6.      Cash Dividends; Voting Rights. Unless an Event of Default shall have
occurred and be continuing and the Secured Party shall have given notice to the
Pledgor of the Secured Party’s intent to exercise its corresponding rights
pursuant to paragraph 7 below, the Pledgor shall be permitted to receive all
cash dividends paid or made in respect of the Shares and to exercise all voting
and other rights with respect to the Shares; provided, however, that no vote
shall be cast or right be exercised or other action taken which would materially
impair the Collateral or result in any violation of any covenant or other
provision of the Promissory Note or this Agreement.

7.     Rights of the Secured Party. If an Event of Default shall occur and be
continuing and the Secured Party shall give notice to the Pledgor of its intent
to exercise such rights, (i) the Secured Party shall have the right to receive
any and all cash dividends paid in respect of the Shares and make application
thereof to the obligations of the Pledgor under the Promissory Note in such
order as the Secured Party may determine and (ii) the Secured Party shall have
the right to cause all of the Shares to be registered in the name of the Secured
Party or his nominee, and the Secured Party or his nominee may thereafter
exercise (A) all voting and other rights pertaining to such Shares at any
meeting of Equity Holders of the Issuer or otherwise and (B) any and all rights
of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such Shares as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Shares upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the structure of the Issuer, or
upon the exercise by the Pledgor or the Secured Party of any right, privilege or
option pertaining to such Shares, and in connection therewith, the right to
deposit and deliver any and all of the Shares with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Secured Party may determine), all without liability (other
than for its gross negligence or willful misconduct) except to account for
Property actually received by it, but the Secured Party shall have no duty to
the Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing; provided that the
Secured Party shall not exercise any voting or other consensual rights
pertaining to the Shares in any way that would constitute an exercise of the
remedies described in paragraph 8 other than in accordance with such paragraph.

6

--------------------------------------------------------------------------------

8.     Remedies. If an Event of Default shall occur and be continuing, the
Secured Party may exercise all rights and remedies of a secured party under the
Code, and, to the extent permitted by law, all other rights and remedies granted
in this Agreement and the Promissory Note. Without limiting the generality of
the foregoing, the Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, to the extent permitted by law, forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, assign, give option or options to purchase
or otherwise dispose of and deliver the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at such place and upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. The Secured Party
shall have the right, to the extent permitted by law, upon any such sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in the Pledgor, which right or equity the Pledgor
hereby waives and/or releases . The Secured Party shall apply any Proceeds from
time to time held by it and the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred in respect thereof or incidental to
the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Party hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements of counsel to the
Secured Party, to the payment in whole or in part of the Promissory Note, in
such order as the Secured Party may elect, and only after such application and
after the payment by the Secured Party of any other amount required by any
provision of law, including, without limitation, Section 671.615(a) of the Code,
as in effect in the State of Florida, need the Secured Party account for the
surplus, if any, to the Pledgor. To the extent permitted by applicable law, the
Pledgor waives all claims, damages and demands it may acquire against the
Secured Party arising out of the repossession, retention or sale of the
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of any of them. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. The Pledgor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of Collateral are
insufficient to pay the Promissory Note and the fees and disbursements of any
attorneys employed by the Secured Party to collect such deficiency. Pledgor
acknowledges that in the event that if it were to contravene any of its
covenants set forth in Section 5, Secured Party would be irreparably harmed and
would have no adequate remedy at law.

9.     Registration Rights; Private Sales.

7

--------------------------------------------------------------------------------

(a) If the Secured Party shall determine to exercise its right to sell any or
all of the Shares pursuant to paragraph 8 hereof, and if in the reasonable
opinion of the Secured Party it is necessary or reasonably advisable to have the
Shares, or the portion thereof to be sold, registered under the Securities Act,
the Pledgor will use its best efforts to cause the Issuer (i) to execute and
deliver, and cause the directors and officers of the Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Secured Party, necessary
or reasonably advisable to register the Shares to be sold, or that portion
thereof to be sold under the provisions of the Securities Act, (ii) to use its
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of not more than one year from
the date of the first public offering of the Shares, or the portion thereof to
be sold, ending when all such Shares are sold, and (iii) to make all amendments
thereto and/or to the related prospectus which, in the reasonable opinion of the
Secured Party, are necessary or reasonably advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the United
States Securities and Exchange Commission applicable thereto. If the Secured
Party shall determine to exercise its right to sell any or all of the Shares
pursuant to paragraph 8 hereof, and if in the reasonable opinion of the Secured
Party it is necessary or reasonably advisable to comply with the provisions of
the securities or “Blue Sky” laws of any jurisdiction, the Pledgor agrees to use
its best efforts to cause each such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Secured
Party shall reasonably designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.

(b)     The Pledgor recognizes that the Secured Party may be unable to effect a
public sale of any or all the Shares, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Secured Party shall be under no
obligation to delay a sale of any of the Shares for the period of time necessary
to permit the Issuer to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if the Issuer
would agree to do so.

(c)     The Pledgor further agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Shares pursuant to this paragraph 9 valid and binding and
in compliance with any and all other applicable requirements of law. The Pledgor
further agrees that a breach of any of the covenants contained in this paragraph
9 will cause irreparable injury to the Secured Party, that the Secured Party
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against the Pledgor, and, to the extent permitted by law, the
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants, except for the defense that no Event
of Default has occurred and is continuing under the Promissory Note.

8

--------------------------------------------------------------------------------

10.      Irrevocable Authorization and Instruction to Issuer. The Pledgor hereby
authorizes and instructs the Issuer to comply with any instruction received by
it from the Secured Party in writing that (a) states that an Event of Default
has occurred and is continuing and (b) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from the Pledgor,
and the Pledgor agrees that the Issuer shall be fully protected in so complying.
Furthermore, to the extent any portion of the Collateral may now or hereafter
consist of uncertificated securities within the meaning of Section
678.1021(1)(r) of the Code, as in effect in the State of Florida, the Pledgor
irrevocably authorizes and instructs the Issuer to comply with any instruction
received by it from the Secured Party with respect to such Collateral without
any other or further instructions from or consent of the Pledgor, and the
Pledgor agrees that the Issuer shall be fully protected in so complying;
provided, however, that the Secured Party agrees that it will not issue or
deliver any instructions to the Issuer except after the occurrence and during
the continuation of an Event of Default.

11.     Secured Party’s Appointment as Attorney-in-Fact.

(a)     The Pledgor hereby irrevocably constitutes and appoints the Secured
Party and any officer or Secured Party, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Pledgor and in the name of the Pledgor or in the
Secured Party’s own name, from time to time in the Secured Party’s discretion,
in the event that an Event of Default has occurred and is continuing, and to the
extent permitted by law, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or reasonably
desirable to accomplish the purposes of this Agreement, including, without
limitation, any financing statements, endorsements, assignments or other
instruments of transfer.

(b)     The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in this paragraph 11.
All powers, authorizations and agencies contained in this Agreement with respect
to the Collateral are powers coupled with an interest and are irrevocable until
payment in full of the Promissory Note.

12.      Duty of Secured Party. The Secured Party’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 671.2071 of the Code, as in effect in the State of
Florida or otherwise, shall be to deal with it in the same manner as the Secured
Party deals with similar securities and property for its own account. Neither
the Secured Party nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of the Pledgor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.

13.     Authorization to File Financing Statements, Etc. Pursuant to any
applicable law, the Pledgor authorizes the Secured Party to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the further signature or consent of the
Pledgor in such form and in such offices as the Secured Party determines
appropriate to perfect the security interest of the Secured Party under this
Agreement.

9

--------------------------------------------------------------------------------

14.     Notices. All notices, requests and demands under this Agreement shall be
given, and shall be deemed effective, in accordance with the provisions of the
Promissory Note. The Secured Party and the Pledgor may change its address for
notices by notice in the manner provided in the Promissory Note.

15.     Release of Collateral and Termination. At such time as the Promissory
Note has been paid in full, the Collateral shall be released from the Lien
created hereby, and this Agreement shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Pledgor. Upon request of the Pledgor following
any such termination, the Secured Party shall deliver (at the sole cost and
expense of the Pledgor) to the Pledgor any Collateral held by the Secured Party
hereunder, and execute and deliver (at the sole cost and expense of the Pledgor)
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

16.     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16.      Amendments in Writing; No Waiver; Cumulative Remedies.

(a)      None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Pledgor and the Secured Party.

(b)     The Secured Party shall not by any act (except by a written instrument
pursuant to paragraph 17 hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Secured Party would otherwise have on any future
occasion.

(c)     The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

18.     Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

19.     Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Pledgor and shall inure to the benefit of the
Secured Party and its successors and assigns.

10

--------------------------------------------------------------------------------

20.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF). Each of the Parties hereby:

a.     irrevocably consents and submit to the jurisdiction of the Courts of the
State of Florida and waives any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agrees that any dispute arising out of the
relationship between the Parties or their conduct in connection with this
Agreement or otherwise shall be heard only in the courts described above; and

b.     WAIVES TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.



EV CHARGING USA, INC. /s/ Richard S. Astrom                Richard S. Astrom
By: /s/ Richard S. Astrom                  Richard S. Astrom       President

                                                              



     

11

